Title: Thomas Jefferson to Arthur S. Brockenbrough, 17 May 1819
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


          
            Sir
            Monticello May 17. 19.
          
          I have recieved a letter from Philadelphia which very much affects our arrangements for this year. mr Ware on whom we relied to come himself and brick bring brickmakers & layers to do a whole range of buildings was it seems under embarrassing circumstances, & on it’s being known that he was coming here, he was arrested by his creditors & was in jail at the date of the letter. what are we to do?—in the first place keep this a profound secret until we can substitute contracts to supply his place. if you are satisfied that Carter can do as good work as the best already done at the University engage him largely for what is yet to be done. and it would be very desirable that he should get the two young men who executed pavilion N. 2. I do not know their names, but they were brothers and journeymen of Brown, and there being no work going on in Lynchburg I suppose they could easily be had. I shall write immediately to Dr Cooper to send us on housejoiners from Philadelphia, which he has assured me he could do on the best terms: and I think it necessary for our own credit we should get some workmen from Philadelphia lest we should seem really to have been jockeying our own workmen. before too that this thing be known you should have written articles signed by all your workmen, for they will endeavor to fly the way when they suspect that the Philadelphia competition is withdrawn. Genl Cocke and my self think it better to reserve the question about changing the plan of the Hotels & dormitories for the decision of the visitors at their next meeting, and instead of executing the row on the backstreet which you laid off we will do the opposite row of Pavilions & dormitories on the East side of the lawn so as to compleat the buildings for the Professors this year, and leave the hotels for the next year. 4. pavilions, if we can accomplish them will take half a million of bricks upwards of 400,000. bricks and 26. dormitories will take 40,000. & all this will be wanting if the visitors approve what we propose, of which we have no doubt. I salute you with esteem & respect.
          Th: Jefferson
        